NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LISA ANN COLMERY-PINKERTON,                     No. 16-56099

                Plaintiff-Appellant,            D.C. No. 5:13-cv-01928-JFW-PLA

 v.
                                                MEMORANDUM*
JOSHUA CARRASCO, Deputy, individual
and official capacity,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Lisa Ann Colmery-Pinkerton appeals pro se from the district court’s

judgment following a jury trial in her 42 U.S.C. § 1983 action alleging unlawful

detention, unlawful search of her person and vehicle, and excessive force in

violation of the Fourth Amendment. We have jurisdiction under 28 U.S.C. § 1291

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

      We are unable to consider Colmery-Pinkerton’s challenge to the jury verdict

based upon alleged false testimony because Colmery-Pinkerton failed to provide

any portion of the trial transcript. See Fed. R. App. P. 10(b)(2); Syncom Capital

Corp. v. Wade, 924 F.2d 167, 168 (9th Cir. 1991) (dismissing appeal filed by pro

se appellant for failure to comply with Fed. R. App. P. 10(b)(2)).

      We do not consider matters not properly raised before the district court, or

matters not specifically and distinctly raised and argued in the opening brief. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court because

they are not part of the record on appeal. United States v. Elias, 921 F.2d 870, 874

(9th Cir. 1990).

      AFFIRMED.




                                         2                                    16-56099